DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendment
All pending claims 1-20 filed September 13, 2022 are examined in this final office action necessitated by amendment. 
Response to Arguments
35 USC 102/103
Applicant’s arguments, see remarks filed September 13, 2022 with respect to the rejection(s) of claim(s) under35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by amendment. In light of the amendments to independent claims, Blank is withdrawn as a primary reference in favor of Olliphant. All arguments are hinged on Blank as the primary reference and are moot.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Olliphant et al., US 9,501,800 “Olliphant.”
Olliphant teaches all the limitations of claims 1-3, 12-14 and 20. Underlined art text is for reader convenience and emphasis.
In Olliphant see at least:
Regarding claim 1: (Currently Amended) A method for implementing a modified financial account user interface to enable single-action re-purchase operations directly from a transaction history page associated with a financial account, the method comprising:
selecting a plurality of transactions, associated with a plurality of merchants, from the transactions history page of using the financial account, the financial account being associated with a financial account provider;
(Olliphant: 10: col. 2, lines 51-62) In accordance with various embodiments disclosed herein, user online transaction records comprising transaction information associated with various user-merchant transactions can be conveniently stored by a payment service provider and subsequently reviewed by a user. For example, in one embodiment, transaction information such as receipts for a plurality of different merchants may be aggregated by a payment service provider, thereby allowing a user to search the information. In another embodiment, the transaction information may include user-selectable links to permit users to purchase products or services (i.e., items) referenced by the transaction records. 
(Olliphant: 20: col. 4, lines 15-24) As also shown in FIG. 1, client device 110 includes one or more user identifiers 130 which may be implemented, for example, as operating system registry entries, cookies associated with browser application 115, identifiers associated with hardware of client device 110, or other appropriate identifiers. In one embodiment, user identifier 130 may be used by a payment service provider to associate user 105 with a particular account maintained by the payment service provider as further described herein.
(Olliphant: 26: col.5, lines 15-27) Payment service provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with individual users. For example, in one embodiment, account information 185 may include private financial information of user 105 such as account numbers, passwords, credit card information, bank information, or other financial information which may be used to facilitate online transactions by user 105. Advantageously, payment application 175 may be configured to interact with merchant server 140 on behalf of user 105 during a transaction with checkout application 155 without requiring user 105 to provide account information 185 to merchant server 170.
(Olliphant: 51: col. 9, lines 2-15) In the embodiment illustrated in FIG. 5, transaction record processing application 190 has returned two particular transaction records 530 and 550 associated with the search term “ABC” entered in search window 510. In this regard, it will be appreciated that transaction records 530 and 550 each include various transaction information 540 and 560, respectively, associated with different transactions executed by user 105 in relation to a particular merchant (“Merchant ABC”). Accordingly, it will be appreciated that in this embodiment merchant server 140 may be maintained by Merchant ABC. However, it will also be appreciated that a plurality of merchant servers 140 associated with different merchants may also be provided as part of system 100.
determining item level data for each of the transactions selected from the transaction history page of the financial account, wherein a selected transaction comprises an expandable list of associated transaction items;
Please note: Fig. 5 illustrates an expanded list of items containing item level data, e.g. merchant, date, individual products comprising the transaction and respective prices. and total price.
displaying each of the selected transactions as an expandable list of associated transaction items with an active purchase button associated with each transaction item that is available for repurchase, wherein the active purchase button is displayed adjacent to a corresponding transaction item;
(Olliphant: 52: col. 9, lines 16-28) Advantageously, user interface 500 also includes a plurality of user-selectable reorder buttons 570 to permit user 105 to selectively re-purchase particular items identified in transaction records 530 and 550. In this regard, it will be appreciated that the transaction information previously provided to payment service provider server 170 (e.g., in step 235 of FIG. 2A) may include, for example, line item details for particular items purchased in the transaction, links to one or more webpages maintained by merchant server 140 that are associated with particular purchased items, personal or financial information of user 105, user identifier 130, identification information of a particular merchant, or other information.
receiving a purchase request, based on a user interaction with the active purchase button associated with a selected transaction item, to repurchase the selected transaction item; 
(Olliphant: 53: col. 9, lines 29-40) Accordingly, each of reorder buttons 570 may be associated with particular features provided by payment service provider server 170. In one embodiment, payment application 175 may be configured to execute another transaction with checkout application 155 of merchant server 140 to re-purchase a particular item listed in transaction records 530 or 550. In this regard, it will be appreciated that payment application 155 may use account information 185 and transaction records 195 to link to merchant server 140 and provide relevant information to merchant server 140 in order to perform such a transaction in response to a selection of one of reorder buttons 570 by user 105.
and initiating a repurchase of the selected transaction item directly via the financial account provider of the financial account associated with the user.
(Olliphant: 55: col. 9, lines 55-67) Returning to FIG. 4, in step 440, user 105 selects one of reorder buttons 570 of user interface 500. In one embodiment, the following step 450 may be performed by payment application 175 executing another transaction with checkout application 155 of merchant server 140 to re-purchase the particular item associated with the selected reorder button 570. It will be appreciated that in this embodiment, previously-described steps 225 through 240 of FIG. 2A may be performed to provide payment service provider 170 with transaction information (e.g., to be stored by payment service provider server 170 as an additional transaction record 195) associated with the new transaction performed in step 450.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 regarding credit card account.
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1 regarding item level data for each of the selected transaction.
Regarding claims 12 and 20: Rejections are based upon the disclosures applied to claim 1 regarding computing system components, e.g. computer hardware, user interface display, memory.
Regarding claims 13 and 14: Rejections are based upon the disclosures applied to claims 1, 12 and dependents of claim 1 reciting similar subject matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 and 15-17 are rejected under 35 USC 103 as being unpatentable over Olliphant, US 9501800, in view of Moring et al., (US 2019/0355034) “Moring.” 
Regarding claims 4, 6, 15 and 17: Rejections are based upon the teachings applied to claims 1 and 12 by Olliphant and further upon the combination of Olliphant-Moring.
Although Olliphant determines a) at least one of the merchants associated with the at least one items, and b) payment information and purchase information, Olliphant does not expressly mention address information of the customer. Moring on the other hand would have taught Olliphant customer address information associated with an account.
In Moring see at least:
[Moring: 0049] In some embodiments, users can configure recurring purchase orders for particular items to be placed at specified intervals, e.g., daily, weekly, monthly, etc., and, optionally, at specific times. For example, a user can place a recurring order with a merchant for morning coffee to be picked up from the merchant's location daily at 8:00 am. The merchant can determine when the user is going to arrive at the merchant's location, as described above, to prepare the user's order and have it ready for the user at the user's requested time or, in situations when the user is off schedule, at or near the time the user arrives at the merchant's location.
[Moring: 0064] Before conducting card-less payment transactions, a user typically creates a user account with the card-less payment system 408. The user can create the user account, for example, by interacting with a user application 403 that is configured to perform card-less payment transactions and that is running on the user device 402. When creating a user account with the card-less payment system 408, the user will typically provide a portrait of the user and data describing a financial account of the user, e.g., credit card number, expiration date, and a billing address. This user information can be securely stored by the card-less payment system 408, for example, in a user information database 411.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Moring, which collect account billing address information and facilitates recurring purchases, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Moring to the teachings of Olliphant would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 5 and 16: Rejections are based upon the teachings and rationale applied to claims 4 and 15 by Olliphant-Moring and further upon the combination of Olliphant-Moring.
In Olliphant-Moring see at least:
(Olliphant: 26: col. 5, lines 15-27) Payment service provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with individual users. For example, in one embodiment, account information 185 may include private financial information of user 105 such as account numbers, passwords, credit card information, bank information, or other financial information which may be used to facilitate online transactions by user 105. Advantageously, payment application 175 may be configured to interact with merchant server 140 on behalf of user 105 during a transaction with checkout application 155 without requiring user 105 to provide account information 185 to merchant server 170.
Claims 7-10 and 19 are rejected under 35 USC 103 as being unpatentable over Olliphant, US 9501800, in view of Katzin et al, US 2014/0337175 “Katzin.”
Regarding claims 7, 8, 10 and 19: Rejections are based upon the teachings applied claims 1 and 12 by Olliphant and further upon the combination of Olliphant-Katzin. Although Olliphant facilitates one-click repurchasing, Olliphant does not expressly mention denying a transaction based upon dollar amount or item category. Katzin on the other hand would have taught Olliphant such techniques implemented by a system that facilitates “buy again” one-click purchasing.
In Katzin see at least:
[Katzin: 0141]  FIGS. 16A-C show user interface diagrams illustrating example aspects of a purchase controls settings mode of a virtual wallet application in some embodiments of the UEP. With reference to FIG. 16A, in some implementations, a user may be able to view and/or modify purchase controls that allow only transaction that satisfy the purchase controls to be initiated from the wallet. In one implementation, a consumer may configure consumer-controlled fraud prevention parameters to restrict a purchase transaction via his electronic wallet, e.g., transaction time, maximum amount, type, number of transactions per day, and/or the like. For example, a consumer may enroll with an electronic wallet service (e.g., Visa V-Wallet) by creating an e-wallet account and adding a payment account to the e-wallet (e.g., a credit card, a debit card, a PayPal account, etc.). The consumer may configure parameters to restrict the wallet transactions. For example, the consumer may configure a maximum one-time transaction amount (e.g., $500.00, etc.). For another example, the consumer may a specify a time range of transactions to be questionable (e.g., all transactions occurring between 2 am-6 am, etc.). For another example, the consumer may specify the maximum number of transactions per day (e.g., 20 per day, etc.). For further examples, the consumer may specify names and/or IDs of merchants with whom the transactions may be questionable (e.g., Internet spam sites, etc.).
[Katzin: 0156] With reference to FIG. 17C, in some implementations, a user may desire to enter into a purchase transaction. The user may provide an input into user device executing a virtual wallet application indicative of the user's desire to enter into the purchase transaction, 1731. In response, the device may identify the parameters of the transaction (e.g., geographical location, transaction value, transaction card, product category, time, date, cart, wallet type [bonded, unbonded], currency, account balance(s) around the time of initiation of the transaction, etc.), 1732. The device may query a database for purchase control settings that may apply to the purchase transaction request, 1733. For example, these could include rules set by a bonded wallet user who has authorization to set purchase controls on the user's wallet. The device may process each purchase control setting to ensure that no setting is violated. In alternative schemes, the device may process purchase control settings until at least one purchase control setting permits the purchase transaction to be performed (or the purchase transaction may be denied if no setting permits it), see 1734. The device may select a purchase control setting, and extract the restriction parameters and their associated value from the purchase control setting data structure. For example, the device may use a parser similar to the example parsers described below in the discussion with reference a to FIG. 61. The device may select a restriction parameter-value pair, 1736, and determine whether the transaction parameters violate the restriction parameter value, 1737. If the restriction is violated (1738, option "Yes"), the device may deny the purchase transaction request. Otherwise, the device may check each restriction parameter in the purchase control setting (see 1739) in a similar procedure to that described above. If the purchase control setting does not restrict the transaction, the device may execute similar procedure for all the other purchase control settings, unless one of the settings is violated (or, in the alternative scheme, if at least one purchase control setting permits the purchase transaction) (see 1740). If the device determines that the purchase transaction is permitted by the purchase control settings of the user and/or bonded wallet users (1740, option "No"), the device may generate a card authorization request, 1741, and provide the card authorization request for purchase transaction authorization (see FIG. 57A).
[Katzin: 0224] … An example of an offer to the followers of a merchant on may be "amazon offers the new Kindle.TM. at only $149.99-click here to buy." In such an example, the offer posted on the social networking site may have a link embedded (e.g., "here") that users can click to make the purchase (which may be automatically performed with one-click if they are currently logged into their virtual wallet accounts 4023). 
[Katzin: 0258] With reference to FIG. 49B, in another embodiment, a user may select the bills 4916 option. Upon selecting the bills 4916 option, the user interface may display a list of bills and/or receipts 4916a-h from one or more merchants. Next to each of the bills, additional information such as date of visit, whether items from multiple stores are present, last bill payment date, auto-payment, number of items, and/or the like may be displayed. In one example, the wallet shop bill 4916a dated Jan. 20, 2011 may be selected. The wallet shop bill selection may display a user interface that provides a variety of information regarding the selected bill. For example, the user interface may display a list of items 4916k purchased, &lt;&lt;4916i&gt;&gt;, a total number of items and the corresponding value. For example, 7 items worth $102.54 were in the selected wallet shop bill. A user may now select any of the items and select buy again to add purchase the items. The user may also refresh offers 4916j to clear any invalid offers from last time and/or search for new offers that may be applicable for the current purchase. As shown in FIG. 49B, a user may select two items for repeat purchase. Upon addition, a message 4916l may be displayed to confirm the addition of the two items, which makes the total number of items in the cart 14.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Katzin, which deny a transaction based upon purchase control settings (e.g. dollar amount, product category), would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Katzin to the teachings of Olliphant would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 8 by Olliphant-Katzin and further upon Olliphant-Katzin regarding computers/electronics, see [Olliphant: Fig. 5 (560- memory card, MP3 Player). 
Claims 11 and 18 are rejected under 35 USC 103 as being unpatentable over Olliphant, US 9,501,800, in view of Blank et al., (US 2012/0191565) “Blank” IDS considered October 14, 2021.” 
Rejections are based upon the teachings applied to claims 1 and 12 by Olliphant and further upon the combination of Olliphant-Blank. Although Olliphant’s system facilitates repurchase at the item level of a previous transaction, Olliphant does not expressly mention pre-validating the purchase request prior to requesting the repurchase. Blank on the other hand would have taught Olliphant techniques for conveying a validation process prior to the repurchase.
In Blank see at least:
[Blank: 0007] A further embodiment is directed to a method performed by a consumer or user of a computing device that accesses a digital receipt account hosted by an intermediate computer. The consumer logs into the account, selects or views a digital receipt that includes item-level data about one or more items, and if the consumer decides to purchase an item within the digital receipt again, the user selects or clicks on an input element, e.g. in the form of a button or graphic image, to be directed from the digital receipt to a merchant website where the consumer can finalize the order for re-purchasing the item. Purchasing the item can be completed with a single click of the input element within the digital receipt as a result of any order form being automatically populated based on available account and receipt data, or the user can click on the input element, be directed to a website, then make one or more clicks to complete the purchase.
[Blank: 0060] In the embodiment illustrated in FIG. 10A, digital receipt 233 for purchases from merchant 215 identifies multiple (e.g., two) items 212a,b and related item-level data 216a,b. As shown in FIG. 10A, some, but not all, of the items 212 identified within digital receipt 223, may be associated with an input element 226, whereas referring to FIG. 10B, each item 212a,b is associated with an input element 226a,b. Whether input element 226 is generated for a particular item 212 may depend on whether receipt program 221 can confirm that item 212 is available from merchant 215 based on data from the transaction processing device 210, searches and/or requests 602 for item 212 conducted by receipt program 212 to confirm whether merchant 215 offers the item 212 and/or has the item 212 in inventory. Further, item 212 may be discontinued and no longer available.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Blank, which pre-validate repurchase eligibility, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Blank to the teachings of Olliphant would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        October 17, 2022